ORIGINAL
     Jfn tbe Wniteb        ~tatt5              Jurisdiction is a threshold matter. Steel Co. v. Citizens for a Better
Env't, 523 U.S. 83, 94-95 (1998). Prose plaintiffs are held to a more lenient
standard, but they still have the burden of establishing subject matter
jurisdiction by a preponderance of the evidence. Id. at 799 (Fed. Cir. 1995);
Barnes v. United States, 122 Fed. Cl. 581, 582 (2015).

       The Tucker Act, this court's primary grant of jurisdiction, affords us the
authority to "render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied contract with the
United States ... in cases not sounding in tort." 28 U.S.C. § 1491 (a)(l)(2012).
What this means is that a plaintiff must allege that there is a constitutional,
statutory, or regulatory provision that directs that he is presently owed some
amount of money or that he has a contract with the government under which
he is owed payment.

       As an initial matter, to extent that plaintiffs are seeking judicial review
of the district court decisions mentioned in their complaint, they have filed in
the wrong forum. This court "does not have jurisdiction to review the decision
of district courts or the clerks of the district courts relating to proceedings
before those courts." Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.
1994).We tum now to the various sources of authorities cited by plaintiffs.

        Plaintiffs argue that this court has jurisdiction under the Tucker Act
over any suits for damages "exceeding $10,000" and therefore "any claims for
money damages against Article III judges or clerks of the United States
Federal court system." Am. Comp. at 2; Pl. Resp. at 2-3. We do not have
jurisdiction over suits against individuals or entities other than federal
government under the Tucker Act. See 28 U.S.C. § 149l(a); Brown v. United
States, 105 F.3d 621, 624 (Fed. Cir. 1997) ("The Tucker Act grants the Court
of Federal Claims jurisdiction over suits against the United States, not against
individual federal officials."). Even if plaintiffs' claims can be construed as
against the United States, plaintiffs must demonstrate that the allegedly
violated statutes are money-mandating or that their claims arise out of an
express or implied contract with the United States.

     Plaintiffs cite provisions of the Fifth, Seventh, Ninth, and Fourteenth
Amendments of the Constitution as having been violated. Neither the Due


                                        2
Process Clause of the Fifth Amendment nor the Equal Protection Clause of the
Fourteenth Amendment are money-mandating provisions. The same is true of
the Seventh and Fifth Amendments. None of these amendments support a
claim under the Tucker Act. LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995) (no jurisdiction under the Fourteenth Amendment); Royce v.
 United States, 1 Cl. Ct. 225, 226 (1982) (no jurisdiction under the Ninth
Amendment); Lehman v. Nakshian, 453 U.S. 156, 160-161 (1981) (no
jurisdiction under the Seventh Amendment); Uzamere v. United States, 2010
U.S. Claims LEXIS 676, at *9 (Fed. Cl. Sept. 3, 2010) ("Court of Federal
Claims lacks jurisdiction over Fifth Amendment due process claims because
Due Process is not a money-mandating provision.").

        Similarly, we do not have jurisdiction over plaintiffs' alleged violation
of civil rights acts (see, e.g., 18 U.S.C. §241, 242) or the Federal Recusal
Statute (28 U.S.C. § 455) because those statutes do not provide for the
payment of money. See Clarke v. United States, No. 10-283C, 2010 WL
2143675, at *2 (Fed. Cl. May 24, 2010) (holding that Section 241 and 242 of
Title 18 "are criminal statutes that provide no basis for a civil action in any
court."); Uzamere, 2010 U.S. Claims LEXIS 676, at *8 (holding that "Claims
for alleged judicial misconduct under 28 U.S.C. § 455 are not money-
mandating and therefore cannot serve as a basis for jurisdiction in the United
States Court of Federal Claims.").

        Plaintiffs also point to 28 U.S. Code § 1331 (federal question
jurisdiction) as a basis of jurisdiction. Section 1331, however, only confers
jurisdiction over federal questions on United States district courts. The Court
of Federal Claims is not a district court within the meaning of Section 1331.
See Halim v. United States, 106 Fed. Cl. 677, 683 (Fed. Cl. 2012); Fry v.
 United States, 72 Fed. Cl. 500, 504-505 (Fed. Cl. 2006).

       Finally, we do not have general equitable jurisdiction to provide the
non-monetary relief plaintiffs seek. Outside the context of a bid protest,
equitable relief may only be provided as an incident of or collateral to a money
judgment. See James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998)
(Equitable relief is available under Tucker Act, but limited to "an incident of
and collateral to" a money judgment). Plaintiffs cite the All Writs Act, 28
U.S.C. § 1651 (a), as a possible source for our authority to provide the relief


                                       3
they seek. That act, however, does not provide for equitable relief where it is
otherwise unavailable. 2 See Simanonok v. Simanonok, 918 F .2d 94 7, 952 (Fed.
Cir. 1990) ("[I]njunctive claims ... are not cognizable in a ... Tucker Act
case, absent a concurrent colorable claim for monetary recovery."); Tasby v.
United States, 87 Fed. Cl. 180, 181 (2009) ("[The All Writs Act] permits writs
in aid of jurisdiction, but does not itself create jurisdiction.").

       In sum, plaintiffs have not alleged any claims, even considering their
prose status, over which we have jurisdiction. Accordingly, the following is
ordered:
       1. The clerk's office is directed to return untiled the document received
       on February 2, 2016.
       2. Defendant's motion to dismiss is granted.
       3. The Clerk of Court is directed to dismiss the complaint for lack of
       jurisdiction and enter judgment accordingly. No costs.




 2
  Likewise we do not have jurisdiction under the Tucker Act to refer matters
 to the FBI or DOJ for further investigation.




                                       4